Citation Nr: 1721077	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to July 1975, February 1997 to August 1997, August 1998 to May 1999, October 1999 to September 2000, October 2000 to September 2001, October 2001 to March 2002, October 2002 to August 2004, and February 2005 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which assigned a 20 percent rating for degenerative joint disease (DJD) of the thoracic and lumbar spine.  In November 2006 notice of disagreement, the Veteran claimed entitlement to a rating in excess of 20 percent for DJD of the thoracic and lumbar spine.  

In June 2010, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In August 2014, the Veteran was notified that he is entitled to another hearing, however, he declined to have another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  A transcript of the hearing is of record.

The Board denied the claim in an April 2016 decision.  

In a March 2017 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a March 2017 joint motion for remand (JMR), vacated the Board's April 2016 decision, and remanded the case for further action consistent with the terms of the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the JMR, the parties agreed that the November 2010 VA medical opinion is inadequate as it did not sufficiently address any additional functional loss during flare-ups pursuant to Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In the November 2010 VA examination, the Veteran reported experiencing severe flare ups of his spine condition that resulted in an additional 50 percent limitation of motion or other functional impairment.  However, the examiner did not expressly address this additional functional loss during flare ups in his opinion.  

In light of the above, the Board finds that a remand for a new VA medical opinion is warranted because the November 2010 VA examiner did not address functional loss, including additional range-of-motion loss, during flare ups.  See Mitchell, 25 Vet. App. at 43 - 44 (quoting DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA examiner to address the severity of the degenerative joint disease of the thoracic and lumbar spine.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, prior VA examinations, and the nature and extent of the degenerative joint disease.  A complete rationale for any opinion must be provided.  All indicated tests must be performed.

The examiner must opine as to any additional functional loss during flare-ups, if possible in reduction of degrees of motion.  In the opinion, the examiner should also address the Veteran's report in the November 2010 VA examination that the "extent of additional limitation of motion or other functional impairment during flare-ups" is "50%."

Another VA examination should be scheduled if determined necessary.  

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record of the examiner, i.e., additional facts are required, or the examiner does not have the necessary knowledge or training. 

2.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




